               Case 1:19-cv-02879-JMF Document 37 Filed 09/06/19 Page 1 of 18




                                 UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK


BERKLEY ASSURANCE COMPANY,
                                                              Civil Action No. 1:19-cv-02879
                           Plaintiff,
                                                               JOINT CONFIDENTIALITY
                    v.                                         AGREEMENT AND ORDER

HUNT CONSTRUCTION GROUP, INC.,

                           Defendant.




             To limit the use of information discovered in the course of this action and to prevent the

 unnecessary disclosure of information deemed confidential by plaintiff Berkley Assurance

 Company (“Berkley”) and/or defendant Hunt Construction Group, Inc. (“Hunt”), the Parties have

 agreed and this Court ORDERS as follows:

 I.          DEFINITIONS

             The following terms shall have the following meanings in this Joint Confidentiality

 Agreement and Order (“Confidentiality Order”):

             A.      “Berkley Coverage Action” or “Action” means the action captioned Berkley

 Assurance Company v. Hunt Construction Group, Inc., Case No. 1:19-cv-02879, pending in the

 United States District Court for the Southern District of New York, and any future claims and/or

 defenses added to that action.

             B.      “Policies” means Berkley’s “Contractor’s Protective, Professional, Pollution,

 Cyber, Media and Mitigation Response Policy” identified by Policy No. PCAB-5000928-0616,

 with a policy term of June 15, 2016 to July 15, 2017 and “Contractor’s Protective, Professional,



A002.009/223116.2
               Case 1:19-cv-02879-JMF Document 37 Filed 09/06/19 Page 2 of 18




 Pollution, Cyber, Media and Mitigation Response Policy” identified by Policy No. PCAB-

 5002137-0717, with a policy term of July 15, 2017 to June 15, 2018. Where appropriate, the

 term “Policies” also refers to “Contractor’s Protective, Professional, Pollution, Cyber, Media

 and Mitigation Response Policy” identified by Policy No. PCAB-5004319-0618, with a policy

 term of June 15, 2018 to June 15, 2019.

             C.     “SFS Action” means the March 30, 2017 counterclaim and third-party complaint

 in South Florida Stadium LLC et al. v. Alberici Constructors, Inc. in the Circuit Court of the 11th

 Judicial Circuit in and for Miami-Dade County, Florida.

             D.     “Indemnity Demand” means the May 2018 demand by South Florida Stadium

 LLC for contractual indemnification from Hunt pursuant to a Construction Management

 Agreement in connection with the SFS Action.

             E.     “Claim” means the SFS Action and the Indemnity Demand.

             F.     “Confidential Information” means any and all information that constitutes or

 contains trade secrets, competitively sensitive technical, marketing, financial, sales, underwriting

 or other confidential business information, information received in confidence from third parties

 or any other information which the Producing Party believes in good faith to be entitled to

 protection under Fed. R. Civ. P. 26(c)(1)(G). “Confidential Information” includes without

 limitation any and all information designated as confidential and/or otherwise subject to

 confidentiality protection in connection with the Claim. “Confidential Information” also

 includes, without limitation: (i) communications exchanged between Plaintiff and/or Plaintiff’s

 Counsel, including without limitation its Defense Counsel, in relation to the Claim, on the one

 hand, and Berkley and/or its Counsel, on the other hand, relating to the defense and/or settlement

 of the claims asserted against Hunt or other insureds in the Claim; (ii) invoices documenting the



                                                     2
A002.009/223116.2
                  Case 1:19-cv-02879-JMF Document 37 Filed 09/06/19 Page 3 of 18




 legal fees and costs incurred by Hunt and other insureds in connection with their defense of the

 Claim; and (iii) any underwriting documents or communications generated and/or transmitted by

 Hunt, Berkley and/or either’s agents, representatives, affiliates, parents and/or subsidiaries in

 connection with the negotiation and underwriting of the Policies or any other policy.

             G.       “Counsel” means an employed or retained attorney and/or law firm for a Party in

 the Berkley Coverage Action and includes any such attorney’s and/or firm’s support staff.

             H.       “Defense Counsel” means an employed or retained attorney and/or law firm for

 Hunt or any other insured in relation to the Claim.

             I.       “Documents” means any and all material in the broadest sense contemplated by

 Fed. R. Civ. P. 34(a)(1)(A).

             J.       “Expert” means a person with special experience or training retained by Counsel

 or a Party to provide discovery services, consultation or expert testimony relating to the Berkley

 Coverage Action, including any and all trials and appeals, and who has signed a copy of the

 Acknowledgement and Agreement (“Acknowledgement”) in the form attached as Exhibit A to

 this Confidentiality Order.

             K.       “Party” and “Parties” mean Berkley and Hunt and any person or organization

 hereafter added or joined as a named party to the Berkley Coverage Action.

             L.       “Producing Party” means any Party or Third Party providing testimony,

 producing information or Documents, making Documents available for inspection, or otherwise

 disclosing information in connection with the Berkley Coverage Action.

             M.       “Receiving Party” means any Party receiving information or Documents,

 inspecting Documents, or hearing testimony in connection with the Berkley Coverage Action.

             N.       “Third Party” means a person or entity not a Party as defined in this



                                                        3
A002.009/223116.2
               Case 1:19-cv-02879-JMF Document 37 Filed 09/06/19 Page 4 of 18




 Confidentiality Order.

 II.         GOOD CAUSE FOR ENTRY OF PROTECTIVE ORDER

             Each Party represents that the Documents and information it expects to request and/or

 produce in discovery likely includes Confidential Information, including without limitation

 proprietary, non-public information relating to (i) the business operations of the Parties and/or

 their parents, affiliates and/or subsidiaries; (ii) the development and marketing of products or

 services; (iii) the defense and settlement of the claims against Hunt or other insureds in the

 Claim; (iv) the costs incurred by Hunt and other insureds in connection with the defense of the

 Claim, including without limitation invoices pertaining to the tasks performed by Hunt or other

 insureds’ Defense Counsel and the fees and costs associated therewith; and (v) the negotiation

 and underwriting of the Policies or any other policy. Each Party represents it will suffer injury if

 such proprietary, non-public business and/or litigation information becomes known to its

 competitors and/or the public and/or an adverse litigant.

 III.        RECITALS

             WHEREAS, discovery in the Berkley Coverage Action may involve the disclosure of

 Documents and information that constitute or contain Confidential Information; and

             WHEREAS, the Parties desire to reasonably restrict the distribution of such Documents

 and information;

             NOW, THEREFORE, the Parties agree as follows:

 IV.         AGREEMENT

             A.     Scope of Agreement

              1.    This Confidentiality Order shall govern the disclosure of Confidential

 Information in connection with the Berkley Coverage Action. The Parties agree they will not



                                                      4
A002.009/223116.2
               Case 1:19-cv-02879-JMF Document 37 Filed 09/06/19 Page 5 of 18




 use or disseminate Confidential Information beyond the parameters established by this

 Confidentiality Order.

              2.    This Confidentiality Order shall apply to and govern all Documents and

 information provided, disclosed or furnished, directly or indirectly, in connection with the

 Berkley Coverage Action by or on behalf of any Party or Third Party, to the extent such Party or

 Third Party designates such material as Confidential Information in accord with the terms of this

 Confidentiality Order.

             B.     Use of Confidential Information.

             1.     All Documents and information, or the contents thereof, produced by a Party or

 Third Party in connection with the Berkley Coverage Action and designated as containing

 Confidential Information shall be used or disclosed solely in connection with the prosecution or

 defense of the Berkley Coverage Action, and for no other purpose, in accord with the terms of

 this Confidentiality Order.

             C.     Manner of Designating Confidential Information

             1.     Unless otherwise agreed in writing among the Parties, the Producing Party shall

 designate any Confidential Information contained in Documents or information produced in the

 Berkley Coverage Action (including, but not limited to, written discovery responses, produced

 documents, depositions, testimony, and affidavits) and in Documents filed with the Court

 (subject to Section IV, Paragraph H of this Confidentiality Order) by stamping, marking or

 affixing on each page, container, physical representation, or depiction thereof, the legend

 “Confidential” or “Confidential Information” consistent with the definition of that term in this

 Confidentiality Order. Notwithstanding anything to contrary, the Parties agree that Documents

 and Confidential Information collected and produced as part of the SFS Action and subsequently



                                                     5
A002.009/223116.2
               Case 1:19-cv-02879-JMF Document 37 Filed 09/06/19 Page 6 of 18




 produced as part of the Berkley Action shall automatically be deemed confidential under this

 Confidentiality Order, without need for stamping, marking or labeling, to the extent such

 Documents or Confidential Information regard, pertain, or relate to Alberici Constructors, Inc.

 d/b/a Hillsdale Fabricators, Inc.

             2.     The Parties can further designate as “Attorneys Eyes Only” any Confidential

 Information a Party believes should be disclosed only to attorneys, experts and consultants, and

 not to the Parties or any other individual or entity. Such Documents and/or information shall not

 be disclosed to anyone other than Counsel for the Receiving Party and any experts or consultants

 retained by Counsel for the Receiving Party. The Receiving Party may challenge any designation

 of documents as “Attorneys Eyes Only” in accordance with Section N below.

             3.     Any Documents or information provided by a Producing Party in response to

 discovery requests, but not designated as Confidential Information by the Producing Party, may

 be designated as Confidential Information by any Receiving Party by written notification to all

 Parties that such Documents or information should be treated as Confidential Information in

 accord with the provisions of this Confidentiality Order. The Parties must treat such Documents

 and information as Confidential Information from the date they receive such notice. Disclosure

 of such Documents and information before receipt of such notice to a person not authorized to

 receive such hereunder shall not constitute a violation of this Confidentiality Order. The

 disclosing Party, however, must advise those persons to whom it made such disclosure that they

 thereafter must treat the Documents and information as Confidential Information in accord with

 the terms of this Confidentiality Order.

             4.     Confidential Information revealed at a deposition upon oral examination shall be

 designated as Confidential Information by either: (i) specifying on the record at the deposition



                                                     6
A002.009/223116.2
               Case 1:19-cv-02879-JMF Document 37 Filed 09/06/19 Page 7 of 18




 that a Party’s Confidential Information is being revealed, in which case the court reporter shall

 separate the portion of the deposition designated as Confidential Information from the balance of

 the deposition and shall mark on the cover page of the separate section the following:

 “Confidential Information Pursuant to Confidentiality Order”; or (ii) by giving written notice to

 the Parties of the transcript pages containing such Confidential Information within thirty (30)

 days after receiving the transcript of the deposition. All deposition testimony shall be treated as

 Confidential Information until the thirty-first (31st) day after all Parties receive the transcript, at

 which time the deposition testimony contained in said transcript will no longer be treated as

 Confidential Information unless a Party has designated same as Confidential Information

 pursuant to Section IV, Paragraph C(3) or Section IV, Paragraph E of this Confidentiality Order.

 The use and disclosure of such designated portions shall follow the same rules that govern the

 use and disclosure of all Confidential Information as described herein.

             5.     The Parties agree they shall not indiscriminately mark or identify their

 Documents or information as Confidential Information under this Order. Rather, a Party shall

 designate as Confidential Information only that information and those Documents which the

 Party in good faith believes fall within the scope of the Confidential Information definition set

 forth in this Confidentiality Order.

             D.     No Admission or Waiver.

             1.     This Confidentiality Order allows a Party to designate Documents or information

 as Confidential Information solely to facilitate discovery in the Berkley Coverage Action.

 Neither such designation nor treatment in conformity with such designation shall constitute an

 admission or agreement by any Party that the designated Documents or information constitutes

 or contains any Confidential Information. A Party’s inadvertent failure to designate Documents



                                                      7
A002.009/223116.2
               Case 1:19-cv-02879-JMF Document 37 Filed 09/06/19 Page 8 of 18




 or information as Confidential Information shall not constitute a waiver of any claim by a Party

 that such information constitutes Confidential Information; the Party shall have a reasonable

 opportunity to correct such failure after becoming aware of it as detailed below.

             2.     Nothing in this Confidentiality Order is intended as or shall be construed as an

 acknowledgment or concession by either Party that any of the categories of documents or

 information identified herein are relevant to and/or discoverable in connection with this Action

 and the Parties reserve their rights to object to any discovery demand served in this Action.

             E.     Inadvertent Production.

             1.     If a Party inadvertently produces or provides discovery of any Confidential

 Information without labeling or marking it with the appropriate legend or properly designating it

 as provided herein, then the Producing Party subsequently may give written notice to the

 Receiving Party that the Document or other discovery information should be treated as

 Confidential Information in accord with the terms of this Confidentiality Order. The Receiving

 Party must treat such Documents and information as Confidential Information from the date it

 receives such notice. Disclosure of such Documents and information before receipt of such

 notice shall not violate this Confidentiality Order. The disclosing Party, however, must advise

 those persons to whom it made such disclosure that they thereafter must treat the material as

 Confidential Information in accord with the terms of this Confidentiality Order.

             2.     When the inadvertent or mistaken disclosure of any information, document or

 thing protected by privilege or work-product immunity is discovered by a Producing Party and

 brought to the attention of a Receiving Party, the Receiving Party’s treatment of such material

 shall be in accordance with the Federal Rule of Civil Procedure 26(b)(5)(B). Such inadvertent or

 mistaken disclosure of such information, document or thing shall not by itself constitute a wavier



                                                      8
A002.009/223116.2
               Case 1:19-cv-02879-JMF Document 37 Filed 09/06/19 Page 9 of 18




 by the Producing Party of any claims of privilege or work-product immunity. However, nothing

 herein restricts the right of the Receiving Party to challenge the Producing Party’s claim of

 privilege if appropriate within a reasonable time after receiving notice of the inadvertent or

 mistaken disclosure.

             F.       Disclosure of Confidential Information.

             Other than to court personnel and court reporters as set forth in Section IV, Paragraphs

 H and M hereof, a Party may disclose Confidential Information only to the following persons

 or entities detailed below:

             1.     The Parties, including without limitation any employee of a Party;

             2.     The Parties’ parents, subsidiaries and affiliates. This provision does not and

 shall not be argued to subject the Parties’ parents, subsidiaries and/or affiliates to the jurisdiction

 of this Court. Each Party shall bear responsibility to the other Party for any alleged breach of the

 terms of this Agreement by the Parties’ respective parents, subsidiaries and/or affiliates.

             3.     Counsel;

             4.     Any person agreed to in writing by the Parties;

             5.     Retained independent Experts or consultants, and their support personnel

 whose advice and consultation a Party uses, or will use, for consultative purposes and/or in

 preparation for or at trial or hearing in connection with the Berkley Coverage Action;

             6.     Any mediator, arbitrator, special discovery master, or provider of alternative

 dispute resolution services, and their support personnel, retained by two or more Parties in

 connection with the Berkley Coverage Action;

             7.     Contractors, and their support personnel, retained by a Party and involved in one

 or more aspects of organizing, filing, duplicating, coding, converting, storing or retrieving data



                                                       9
A002.009/223116.2
              Case 1:19-cv-02879-JMF Document 37 Filed 09/06/19 Page 10 of 18




 or designing programs for handling data in connection with the Berkley Coverage Action,

 including the performance of such duties relating to a computerized litigation support system;

             8.     Any insurer, reinsurer or retrocessionaire which may provide coverage in

 connection with the Claim, but solely in their capacities as such;

             9.     Any auditor, governmental or regulatory authority, or other entity or person to

 whom a Party contractually or legally must make such a disclosure; and

             10.    Anyone else to the extent necessary to comply with an order from any court,

 arbitration panel or tribunal, or as is necessary to comply with federal or state laws and

 regulations.

             When any Party or its Counsel becomes aware of a motion, order, or any other request, in

 any other action or otherwise, for the disclosure of Confidential Information, the Counsel to the

 Party made aware of such motion, order or other request must place all other Parties’ Counsel on

 notice of same within five days of being made aware of such motion, request or order.

             G.       Third Parties Must Agree to be Bound.

             Before a Party may disclose Confidential Information to the persons or organizations

 referred to in Section IV, Paragraphs F(4) through F(7) of this Confidentiality Order, such persons

 or organizations must agree to comply with this Confidentiality Order by executing the

 Acknowledgement attached hereto as Exhibit A. Counsel for the Party making the subject

 disclosure shall retain each such executed Acknowledgement so the Court can access same in the

 event of any dispute regarding disclosure or use of Confidential Information. Where the person to

 whom the subject disclosure is being made is a business entity, the Acknowledgment need only be

 signed by an officer or employee of that entity with authority to bind the entity and need not be

 signed by each individual employee who may access the Confidential Information in the course



                                                     10
A002.009/223116.2
              Case 1:19-cv-02879-JMF Document 37 Filed 09/06/19 Page 11 of 18




 of working for that business entity. By signing the Acknowledgment, such officer or employee

 with authority to bind the business entity acknowledges on behalf of the business entity that any

 use or disclosure of Confidential Information, in violation of the terms of this Confidentiality

 Order, by the entity's employees or other representatives shall constitute a violation by the

 business entity of its obligations under this Confidentiality Order.

             H.       Court Filings.

             If a Party wishes to serve or file with the Court in the Berkley Coverage Action any

 Document appending, containing or describing Confidential Information, then such Party shall

 do so only pursuant and subject to Rule 7 of the Court’s Individual Rules and Practices in Civil

 Cases. Nothing in this Confidentiality Order shall preclude a Party from using Confidential

 Information in any appeal of the Action or any aspect thereof. To the extent a Party wishes to use

 Confidential Information in an appellate court, it must make the appropriate application to that

 court to protect the confidentiality of the Confidential Information. Once such appropriate

 application is made, the Party may use the Confidential Information in accord with the appellate

 court’s ruling; if the appellate court denies confidential treatment, the Party may file the subject

 Confidential Information publicly with the appellate court.

             I.       Additional Permissible Disclosure.

             A Party may disclose Confidential Information to any witness (including, but not limited

 to, Expert witnesses) who provides testimony at deposition, trial, or other hearing or proceeding

 in connection with the Berkley Coverage Action, so long as such disclosure is made during the

 course of such deposition, trial or other hearing or proceeding. With respect to any Confidential

 Information revealed at a deposition, trial, or other hearing or proceeding in the Berkley

 Coverage Action, any Party may designate as Confidential Information the relevant portion of



                                                      11
A002.009/223116.2
              Case 1:19-cv-02879-JMF Document 37 Filed 09/06/19 Page 12 of 18




 the deposition, hearing or trial transcript in accordance with the procedures set forth in Section

 IV, Paragraph C(3) of this Confidentiality Order.

             J.       Treatment of Confidential Information.

             The recipient of any Confidential Information shall maintain such information in a secure

 and safe area and shall exercise at least the same standard of due and proper care with respect to

 storage and custody of such Confidential Information as the recipient exercises with respect to its

 own proprietary and confidential information, but never less than a reasonable degree of care.

             K.       Effect on Discovery.

             This Confidentiality Order shall not preclude or limit any Party’s right to oppose, or seek

 to compel, discovery on any ground otherwise available.

             L.       Depositions.

             Whenever deposition testimony will discuss or disclose any Confidential Information,

 any Party may exclude from the deposition any person not entitled to access to such

 Information. Any Party may object to any other Party’s exclusion of a person at a deposition,

 at which time the Parties shall meet and confer in an effort to resolve the dispute. If the Parties

 cannot resolve the matter amicably, they shall bring the matter to the Court’s attention and,

 until the Court rules, the Confidential Information shall not be discussed or disclosed in the

 subject person’s presence.

             M.       No Waiver of Judicial Protection.

             Nothing herein shall prevent any Party from applying to the Court for judicial protection

 of Documents and information.




                                                      12
A002.009/223116.2
              Case 1:19-cv-02879-JMF Document 37 Filed 09/06/19 Page 13 of 18




             N.       Motion for Relief from Designation.

             A Party need not challenge the propriety of any Confidential Information designation at

 the time of the designation, and a Party’s failure to so challenge, at that time, shall not preclude

 its subsequent challenge to the designation. If any Party believes particular information

 designated as Confidential Information should not receive such treatment, then it may so notify

 the Producing Party or the Party designating the material as Confidential Information in writing

 and state the basis for its belief (“Notice”). Counsel shall confer within ten business days of

 receiving the Notice in an attempt to resolve any differences with regard thereto. If the Parties

 reach no resolution within the ten business days (“Impasse Date”), then Counsel for the Party

 challenging the designation, within ten business days of the Impasse Date, may seek a Court

 order in the Berkley Coverage Action denying the material treatment as Confidential Information

 under this Confidentiality Order. The material subject to the motion shall continue to be treated

 as Confidential Information pending the Court’s ruling. The Producing Party or the Party

 designating material as Confidential Information bears the burden of demonstrating the material

 constitutes Confidential Information.

             O.       Exception for Public Information.

             Nothing in this Confidentiality Order shall in any way restrict the use of Documents or

 information lawfully obtained by, or publicly available to, a Party independently of discovery

 from a Party in the Action, whether or not the Party obtains the same material during the course

 of discovery in the Action or whether any Party has designated such Documents or information

 as Confidential Information.




                                                      13
A002.009/223116.2
              Case 1:19-cv-02879-JMF Document 37 Filed 09/06/19 Page 14 of 18




             P.       No Restriction on Information Obtained Outside Discovery.

             Nothing in this Confidentiality Order shall control the use, dissemination or publication

 by a person of Documents or information that person obtained at any time, and through any

 source, other than through the discovery process in the Action.

             Q.       No Restriction on Producing Party Disclosures.

             Nothing in this Confidentiality Order shall restrict a Producing Party from disclosing to

 any person information or Documents that Party alone designated as Confidential Information.

             R.       Termination of Litigation and Survival of Terms.

             1.     The restrictions provided for herein shall not terminate upon the conclusion of the

 Berkley Coverage Action, but shall continue unless otherwise agreed by the Party designating

 material as Confidential Information; provided, however, that this Confidentiality Order shall

 not: (i) prevent any Party or its Counsel from making use of information lawfully in its

 possession before its disclosure by the Producing Party; (ii) apply to information which has

 appeared in public records or printed publications, or becomes publicly known other than as a

 result of disclosure by the non-producing Party, or (iii) apply to information any Party or its

 Counsel, after disclosure by the Producing Party, has obtained lawfully from a Third Party

 having the right to disclose such information.

             2.      Upon termination of the Berkley Coverage Action by settlement or entry of a

 final, non-appealable judgment, a Receiving Party and its Counsel each shall return or destroy

 any and all Confidential Information and Confidential Documents received from another Party

 during the course of the Action. Counsel for the Receiving Party shall return or destroy all

 documents designated as Attorneys Eyes Only. Counsel for any Receiving Party (or the

 Receiving Party itself, if not represented by Counsel) shall, within forty-five (45) days of the



                                                      14
A002.009/223116.2
              Case 1:19-cv-02879-JMF Document 37 Filed 09/06/19 Page 15 of 18




 final termination of the Berkley Coverage Action, certify in writing that the Receiving Party and

 Counsel have complied with their destruction/return obligations under this Section. This

 Confidentiality Order shall survive the final termination of the Berkley Coverage Action and

 shall apply to the extent that information and documents subject to this Agreement do not

 become known to the public by means other than disclosure by the Receiving Party, its Counsel

 or any other person authorized to receive such information pursuant to this Confidentiality Order.

             3.     Neither the termination of the Berkley Coverage Action nor the termination of

 employment of any person with access to any Confidential Information or Documents shall

 relieve any person from the obligation of maintaining both the confidentiality of and the

 restrictions on use of Confidential Information and Documents pursuant to this Confidentiality

 Order.

             S.       Application to Third Parties.

             The terms of this Confidentiality Order shall apply to any Third Party that produces to

 a Party in the Berkley Coverage Action Documents or information that the Third Party, or

 any Party, designates as Confidential Information.

             T.       Miscellaneous.

             1.     This Agreement may be executed in counterpart originals, all of which, when so

 executed and taken together, shall be deemed an original and all of which shall constitute one

 and the same instrument. Each counterpart may be delivered by facsimile or as a PDF attached to

 an e-mail, and a faxed or scanned signature shall have the same force and effect as an original

 signature.

             2.     The Parties represent that Counsel executing this Agreement are authorized to

 execute same on behalf of their respective clients.



                                                     15
A002.009/223116.2
              Case 1:19-cv-02879-JMF Document 37 Filed 09/06/19 Page 16 of 18




             3.       This Agreement shall be construed pursuant to the laws of the State of New York

 without giving effect to New York’s choice of law rules.

             IN WITNESS WHEREOF, the Parties, by their duly authorized representatives, have

 caused this Agreement to be duly executed as of the date set forth with the respective signatures

 below:

 Dated: New York, New York
        September 5, 2019



 PASICH LLP                                          SUGARMAN, ROGERS, BARSHAK &
                                                     COHEN, P.C.

 By /s/ Jeffrey L. Schulman                          By /s/ John O’Neill
   Jeffrey L. Schulman                                  John O’Neill
   757 Third Ave., 20th Floor                           101 Merrimac Street, Suite 900
   New York, NY 10017                                   Boston, MA 02114
   jschulman@pasichllp.com                              oneill@sugarmanrogers.com
   Tel.: (212) 686-5000                                 Tel:. (617) 227-3030
                                                        Attorneys for Berkley Assurance
                    and                                 Company

 MCKOOL SMITH, P.C.


 By /s/ Robin L. Cohen
    Robin L. Cohen
    One Bryant Park, 47th Floor
    New York, NY 10036
    Tel: (212) 402-9804
    rcohen@mckoolsmith.com

       Attorneys for Hunt Construction Group, Inc.




 SO ORDERED: _____________________________
             Hon. Jesse M. Furman, USDJ

                              September 6, 2019
                                                      16
A002.009/223116.2
              Case 1:19-cv-02879-JMF Document 37 Filed 09/06/19 Page 17 of 18




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK


BERKLEY ASSURANCE COMPANY,
                                                             Civil Action No. 1:19-cv-02879
                          Plaintiff,
                                                              EXHIBIT A –
                    v.                                        ACKNOWLEDGEMENT OF
                                                              CONFIDENTIALITY
HUNT CONSTRUCTION GROUP, INC.,

                          Defendant.




             ____________________________________ (“Receiving Party”) hereby acknowledges

 that Receiving Party has received a copy of the Joint Confidentiality Agreement and Order

 (“Confidentiality Order”) filed in the United States District Court for the District of New York in

 the matter captioned as Berkley Assurance Company v. Hunt Construction Group, Inc. Case No.

 1:19-cv-02879 (the “Action”), a copy of which is annexed hereto.

             Receiving Party further acknowledges that the person signing this Acknowledgment has

 read the aforesaid Confidentiality Order and that Receiving Party agrees to comply with the

 terms, conditions and limitations contained therein regarding the review and disclosure of

 Confidential Information in the Action.

             Receiving Party further understands that violation of this Confidentiality Order may

 constitute contempt of court and hereby consents to the jurisdiction of this Court with regard to

 any proceedings relating to this Confidentiality Order.




                                                     17
A002.009/223116.2
              Case 1:19-cv-02879-JMF Document 37 Filed 09/06/19 Page 18 of 18




             By: _______________________________                       Dated: ________________

             Provide information below, where Receiving Party is business entity:


             Signed on behalf of: ___________________________
                                  [Name of Receiving Party]


             In capacity as:       ______________________________
                                   [Title of Signatory]




                                                     18
A002.009/223116.2
